Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to applicant’s communication of 12/31/2021.  Currently amended as 312 amendment claims 1-20 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus and method with “…a connectivity agent communicatively coupled to a remotely located connectivity server via a network, the connectivity agent including an activated mode and a deactivated mode, the connectivity agent configured to after transitioning from the deactivated mode to the activated mode, transmit a message indicative of the activated mode to the connectivity server causing the connectivity server to transmit a new version of firmware...”.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Childers et al (US 2010/0010426), however this reference fails to disclose this feature above and the “transmit a new version of firmware”, and further the configuration as specified in the applicants claims (see applicant's remarks of  6/21/21 and pages 7-8 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783